Title: Silence Dogood, No. 4, 14 May 1722
From: Franklin, Benjamin
To: 

An sum etiam nunc vel Graecè loqui vel Latinè docendus? Cicero.

To the Author of the New-England Courant.
  [No. 4
  Sir,

Discoursing the other Day at Dinner with my Reverend Boarder, formerly mention’d, (whom for Distinction sake we will call by the Name of Clericus,) concerning the Education of Children, I ask’d his Advice about my young Son William, whether or no I had best bestow upon him Academical Learning, or (as our Phrase is) bring him up at our College: He perswaded me to do it by all Means, using many weighty Arguments with me, and answering all the Objections that I could form against it; telling me withal, that he did not doubt but that the Lad would take his Learning very well, and not idle away his Time as too many there now-a-days do. These Words of Clericus gave me a Curiosity to inquire a little more strictly into the present Circumstances of that famous Seminary of Learning; but the Information which he gave me, was neither pleasant, nor such as I expected.
As soon as Dinner was over, I took a solitary Walk into my Orchard, still ruminating on Clericus’s Discourse with much Consideration, until I came to my usual Place of Retirement under the Great Apple-Tree; where having seated my self, and carelessly laid my Head on a verdant Bank, I fell by Degrees into a soft and undisturbed Slumber. My waking Thoughts remained with me in my Sleep, and before I awak’d again, I dreamt the following Dream.
I fancy’d I was travelling over pleasant and delightful Fields and Meadows, and thro’ many small Country Towns and Villages; and as I pass’d along, all Places resounded with the Fame of the Temple of Learning: Every Peasant, who had wherewithal, was preparing to send one of his Children at least to this famous Place; and in this Case most of them consulted their own Purses instead of their Childrens Capacities: So that I observed, a great many, yea, the most part of those who were travelling thither, were little better than Dunces and Blockheads. Alas! alas!
At length I entred upon a spacious Plain, in the Midst of which was erected a large and stately Edifice: It was to this that a great Company of Youths from all Parts of the Country were going; so stepping in among the Crowd, I passed on with them, and presently arrived at the Gate.
The Passage was kept by two sturdy Porters named Riches and Poverty, and the latter obstinately refused to give Entrance to any who had not first gain’d the Favour of the former; so that I observed, many who came even to the very Gate, were obliged to travel back again as ignorant as they came, for want of this necessary Qualification. However, as a Spectator I gain’d Admittance, and with the rest entred directly into the Temple.
In the Middle of the great Hall stood a stately and magnificent Throne, which was ascended to by two high and difficult Steps. On the Top of it sat Learning in awful State; she was apparelled wholly in Black, and surrounded almost on every Side with innumerable Volumes in all Languages. She seem’d very busily employ’d in writing something on half a Sheet of Paper, and upon Enquiry, I understood she was preparing a Paper, call’d, The New-England Courant. On her Right Hand sat English, with a pleasant smiling Countenance, and handsomely attir’d; and on her left were seated several Antique Figures with their Faces vail’d. I was considerably puzzl’d to guess who they were, until one informed me, (who stood beside me,) that those Figures on her left Hand were Latin, Greek, Hebrew, &c. and that they were very much reserv’d, and seldom or never unvail’d their Faces here, and then to few or none, tho’ most of those who have in this Place acquir’d so much Learning as to distinguish them from English, pretended to an intimate Acquaintance with them. I then enquir’d of him, what could be the Reason why they continued vail’d, in this Place especially: He pointed to the Foot of the Throne, where I saw Idleness, attended with Ignorance, and these (he informed me) were they, who first vail’d them, and still kept them so.
Now I observed, that the whole Tribe who entred into the Temple with me, began to climb the Throne; but the Work proving troublesome and difficult to most of them, they withdrew their Hands from the Plow, and contented themselves to sit at the Foot, with Madam Idleness and her Maid Ignorance, until those who were assisted by Diligence and a docible Temper, had well nigh got up the first Step: But the Time drawing nigh in which they could no way avoid ascending, they were fain to crave the Assistance of those who had got up before them, and who, for the Reward perhaps of a Pint of Milk, or a Piece of Plumb-Cake, lent the Lubbers a helping Hand, and sat them in the Eye of the World, upon a Level with themselves.

The other Step being in the same Manner ascended, and the usual Ceremonies at an End, every Beetle-Scull seem’d well satisfy’d with his own Portion of Learning, tho’ perhaps he was e’en just as ignorant as ever. And now the Time of their Departure being come, they march’d out of Doors to make Room for another Company, who waited for Entrance: And I, having seen all that was to be seen, quitted the Hall likewise, and went to make my Observations on those who were just gone out before me.
Some I perceiv’d took to Merchandizing, others to Travelling, some to one Thing, some to another, and some to Nothing; and many of them from henceforth, for want of Patrimony, liv’d as poor as Church Mice, being unable to dig, and asham’d to beg, and to live by their Wits it was impossible. But the most Part of the Crowd went along a large beaten Path, which led to a Temple at the further End of the Plain, call’d, The Temple of Theology. The Business of those who were employ’d in this Temple being laborious and painful, I wonder’d exceedingly to see so many go towards it; but while I was pondering this Matter in my Mind, I spy’d Pecunia behind a Curtain, beckoning to them with her Hand, which Sight immediately satisfy’d me for whose Sake it was, that a great Part of them (I will not say all) travel’d that Road. In this Temple I saw nothing worth mentioning, except the ambitious and fraudulent Contrivances of Plagius, who (notwithstanding he had been severely reprehended for such Practices before) was diligently transcribing some eloquent Paragraphs out of Tillotson’s Works, &c., to embellish his own.
Now I bethought my self in my Sleep, that it was Time to be at Home, and as I fancy’d I was travelling back thither, I reflected in my Mind on the extream Folly of those Parents, who, blind to their Childrens Dulness, and insensible of the Solidity of their Skulls, because they think their Purses can afford it, will needs send them to the Temple of Learning, where, for want of a suitable Genius, they learn little more than how to carry themselves handsomely, and enter a Room genteely, (which might as well be acquir’d at a Dancing-School,) and from whence they return, after Abundance of Trouble and Charge, as great Blockheads as ever, only more proud and self-conceited.
While I was in the midst of these unpleasant Reflections, Clericus (who with a Book in his Hand was walking under the Trees) accidentally awak’d me; to him I related my Dream with all its Particulars, and he, without much Study, presently interpreted it, assuring me, That it was a lively Representation of Harvard College, Etcetera. I remain, Sir, Your Humble Servant,
Silence Dogood
